Citation Nr: 0814741	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a fractured nose.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In April 2003, 
the RO denied service connection for PTSD and in January 
2005, the RO denied service connection for a head injury and 
fractured nose.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently suffers from residuals of a head injury or 
a fractured nose.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

The criteria for entitlement to service connection for 
residuals of a fractured nose have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the record does not contain a current diagnosis 
of residuals of a head injury or a fractured nose.  In fact, 
post-service medical evidence is entirely negative for any 
competent evidence of the clinical presence of these 
conditions.  The only evidence of the existence of these 
disabilities is the veteran's own statements.  VA treatment 
records from March 2005 show that x-rays of the nasal bone 
were negative for any fracture.  In the absence of any 
competent evidence of residuals of a head injury or a 
fractured nose, the Board must conclude the veteran does not 
currently suffer from these disabilities.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2004.  Additional notice was sent in 
March 2006.  The claims were subsequently readjudicated in 
February 2007 and August 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the veteran currently suffers from residuals of a head 
injury or a fractured nose.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a fractured nose is denied.


REMAND

In December 2003, the veteran provided a description of 
several different stressors in support of his claim for PTSD.  
He described a parachuting accident, in which he injured his 
head and face, during training at Fort Benning, Georgia in 
1967 and two mortar attacks while in Ben Hoa, Vietnam in 1967 
and Phu Bai, Vietnam in 1968.  

During a January 2004 VA examination, the examiner diagnosed 
the veteran as having PTSD, but stated that there was no 
clear evidence of a traumatic event in Vietnam and the 
parachuting accident could be considered traumatic.  The 
examiner noted, incorrectly, that the veteran is service-
connected for anxiety disorder.  Service connection is not in 
effect for any psychiatric disorder.

In March 2007, the veteran submitted more specific stressor 
descriptions.  He stated that the parachuting accident 
occurred between September 1 and 9, 1967, at Fort Campbell.  
He also stated that the mortar attack in Ben Wa, Vietnam 
occurred in during the period of December 1967 to March 1968.  
There is no indication of record that the RO has attempted to 
verify the veteran's alleged stressors.  In order to assure 
that the evaluation of the claim is fully informed, the RO 
should attempt to verify his alleged stressors.  

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the veteran's alleged in-service stressors.  

Provide JSRRC with a description of his 
alleged stressors as identified.  The veteran 
stated that the parachuting accident occurred 
between September 1 to 9, 1967, at Fort 
Campbell and the mortar attack in Ben Wa, 
Vietnam occurred in during the period of 
December 1967 to March 1968.

Provide JSRRC with copies of any lay and 
medical statements of record and personnel 
records obtained showing service dates, 
duties, and units of assignment.  If unable 
to provide such information, they should be 
asked to identify the agency or department 
that could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.

2.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


